Title: “The Petition of the Letter Z”, [after 12 February 1779?]
From: Franklin, Benjamin
To: 


Along with the official letter of appointment as sole minister plenipotentiary, Franklin also received from Lafayette’s hand several private letters from Philadelphia, dated October 21 and 22, 1778, which bore disturbing news: Ralph Izard, throughout their months of bitter controversy, had been secretly airing his grievances against the elder commissioner in letters to America. Richard Bache reported to his father-in-law that Izard and Arthur Lee were “persuing every method to injure you on this side the water,” attacking in particular Franklin’s use of Temple as a private secretary, “whom they hold out as unfit to be trusted because of his fathers principles.” Their insinuations, Bache claimed, persuaded Pennsylvania to cast the only dissenting vote on Franklin’s appointment. Daughter Sally, in her own letter, added hopes that the schemes of “these envious men . . . to lesen your Character, or to seperate you from those you love,” would be frustrated. The most detailed information, however, came from Silas Deane, furious at having finally seen letters from Izard to Henry Laurens written during the first half of 1778, which had just been read into the Congressional record. As damaging to Deane as to his senior colleague, the letters (which Deane summarized in a “translation”) proclaimed Franklin’s treachery and incompetence, and called for his replacement by none other than the writer, Ralph Izard.
For Franklin, word of Izard’s scheme to replace him must have been as irritating as it was ridiculous. Moreover, the Philadelphian could not have been numb to the revelation that Pennsylvania had opposed his appointment. Yet, whatever his private views, Franklin kept them largely to himself. He refused to be drawn into a transatlantic defense of unsubstantiated charges. He never let on to Ralph Izard or to Arthur Lee that he knew of their letters to Congress. He sent reassurances to his family that he was impervious to the barbs of those enemies, “unhappy in their tempers, and in the dark uncomfortable passions of jealousy, anger, suspicion, envy and malice”; he admitted only to being hurt by the attacks on Temple, but expressed confidence that Congress would never separate them.
On February 12, 1779, Franklin finally found himself relieved of duty towards his troublesome colleague. But his anger, kept alive by Izard’s continued annoyances at Passy, was still smoldering. As recently as January, he had blasted Izard’s insolence in two furious letters which, as was his habit, he never sent.
The undated “Petition of the Letter Z,” like Franklin’s angry letters, was apparently written for his eyes alone, and to the best of our knowledge remained secret until 1786, when he cautiously sent this annotated copy to his sister Jane Mecom. But by the time he wrote the “Petition,” his anger had turned to humor. It may well be that the satire, with its barely disguised references to Izard’s 1778 request of Congress to replace Franklin at court, and to Congress’s rejection of that request, was written in the aftermath of the elation, and annoyance, of the news he received on February 12.
  
[after February 12, 1779?]

  
    
    From the Tatler. N 1778.
  


To the worshipful Isaac Bickerstaff, Esq; Censor-General



The Petition of the Letter Z, commonly called Ezzard, Zed, or Izard,



  Most humbly sheweth,


  He was always talking of his Family and of his being a Man ofl Fortune.
  That your Petitioner is of as high Extraction, and has as good an Estate as any other Letter of the Alphabet.


  And Complaining of his being treated, not with due Respect
  That there is therefore no reason why he should be treated as he is with Disrespect and Indignity.


  At the tail of the Commission, of Ministers
  That he is not only plac’d at the Tail of the Alphabet, when he had as much Right as any other to be at the Head; but is, by the Injustice of his Enemies totally excluded from the Word WISE, and his Place injuriously filled by a little, hissing, crooked, serpentine, venomous Letter called S, when it must be evident to your Worship, and to all the World, that Double U, I, S, E do not spell or sound Wize, but Wice.



  He was not of the Commission for France, A Lee being preferr’d to him, which made him very angry; and the Character here given of S, is just what he in his Passion gave Lee.


  The most impatient Man alive
  Your Petitioner therefore prays that the Alphabet may by your Censorial Authority be reformed, and that in Consideration of his Long-Suffering & PATIENCE he may be placed at the Head of it; that S may be turned out of the Word Wise, and the Petitioner employ’d instead of him;



  And your Petitioner (as in Duty bound) shall ever pray, &c. Z



  Mr. Bickerstaff having examined the Allegations of the above Petition, judges and determines, that Z be admonished to be content with his Station, forbear Reflections upon his Brother Letters, & remember his own small Usefulness, and the little Occasion there is for him in the Republick of Letters, since S, whom he so despises, can so well serve instead of him.

